COURT OF CHANCERY
                                           OF THE
                                     STATE OF DELAWARE
KATHALEEN ST. JUDE MCCORMICK                                              LEONARD L. WILLIAMS JUSTICE CENTER
        CHANCELLOR                                                           500 N. KING STREET, SUITE 11400
                                                                            WILMINGTON, DELAWARE 19801-3734


                                           September 2, 2022

     Peter J. Walsh, Jr., Esquire                           Edward B. Micheletti, Esquire
     Kevin R. Shannon, Esquire                              Lauren N. Rosenello, Esquire
     Christopher N. Kelly, Esquire                          Skadden, Arps, Slate, Meagher & Flom LLP
     Mathew A. Golden, Esquire                              920 N. King Street, 7th Floor
     Callan R. Jackson, Esquire                             P.O. Box 636
     Potter Anderson & Corroon LLP                          Wilmington, DE 19899-0636
     1313 N. Market Street
     Hercules Plaza, 6th Floor
     Wilmington, DE 19801

     Brad D. Sorrels, Esquire
     Wilson Sonsini Goodrich & Rosati, P.C.
     222 Delaware Avenue, Suite 800
     Wilmington, DE 19801

                     Re:   Twitter, Inc. v. Elon R. Musk et al.,
                           C.A. No. 2022-0613-KSJM

      Dear Counsel:

              The parties had previously confirmed their availability on Tuesday, September 6,

      2022, in Courtroom 12A in the Leonard L. Williams Justice Center, 500 North King Street,

      Wilmington, Delaware, for a hearing on Defendants’ Motion for Leave to Amend and

      Motion to Extend Case Schedule and Continue Trial. 1 The parties had originally confirmed

      a 3:15 p.m. start time. This letter moves the start time to 1:30 p.m. to allow the parties time

      to present argument on the pending discovery motions.




      1
          C.A. No. 2022-0613-KSJM, Docket (“Dkt.”) 282.
C.A. No. 2022-0613-KSJM
September 2, 2022
Page 2 of 3

         By my count, the following discovery motions are pending: Defendants’ Motion for

Reargument on my Letter Decision Denying Defendants’ Third Discovery Motion; 2

Defendants’ Fourth Discovery Motion regarding Plaintiff’s Slack Messages; 3 Plaintiff’s

Motion to Compel Musk’s Tesla and SpaceX emails; 4 and Plaintiff’s Motion for Sanctions

against Defendants for Discovery Misconduct. 5

         The parties shall complete letter submissions on these motions as promptly as

possible, but no later than 1 p.m. on Sunday, September 4, 2022. Given the timing of the

hearing, I will not entertain any additional requests to file replies or sur-replies on these

motions.

         We will break for 15 minutes at 3:00 p.m. and then continue until no later than 4:45

p.m. Each side will be permitted 90 minutes to present argument and may allocate those

90 minutes among the pending motions in any way they see fit. We will begin with the

discovery motions before turning to the motion to amend.

         The standard instruction applies: Aside from our Court of Chancery Court Reporter,

no one (i.e., no party, counsel, member of the press, or any other attendee) may record the

hearing in any manner (i.e., video, audio, or otherwise).




2
    Dkt. 320.
3
    Dkt. 264.
4
    Dkt. 375.
5
    Dkt. 376.
C.A. No. 2022-0613-KSJM
September 2, 2022
Page 3 of 3

       Counsel to the parties will receive a Zoom link and further instructions. By no later

than 11:00 a.m. the day of the hearing, the parties shall submit jointly to Chambers a list

of persons they expect to attend the hearing by Zoom.

       Also, an audio feed of this hearing, provided by CourtScribes, will be available

through the following public access lines:

       (774) 267-2687

       (617) 829-7274

       (774) 267-7226

       (774) 267-7876

       (774) 267-7689

Each line allows up to 1,000 phones to connect; if one does not work, try another.

                                          Sincerely,

                                          /s/ Kathaleen St. Jude McCormick

                                          Kathaleen St. Jude McCormick
                                          Chancellor

cc:    All counsel of record (by File & ServeXpress)